DETAIL ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a response to the communication received on 08/26/2021. Thus, per the communication above, claims 1, 2 and 10-14 have been amended; and claims 15-17 and 20 are canceled. 
Accordingly, claims 1-14, 18, 19 and 21 are currently are pending in this application.

3.	The amendments to the current claims, along with the terminal disclaimer filed on 08/26/2021, are sufficient to overcome the rejections set forth in the previous office-action; and accordingly, the Office withdraws the previous rejections. 

4.	The prior art does not teach or suggest the invention as currently claimed. In addition, the reason for allowance is clear from the prosecution history (e.g. regarding the state of the prior art, see the office-action mailed on 02/16/2021).

ALLOWABLE SUBJECT MATTER
5.	Claims 1-14, 18, 19 and 21 are allowed. 	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715